            Case 2:19-mc-00164-RSL Document 10 Filed 07/28/20 Page 1 of 3



 1                                                  The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                             NO. 2:19-MC-00164-RSL
11
                             Plaintiff,                        (2:18-CR-00087-RAJ-1)
12
             v.                                            Continuing Garnishment
13                                                         Order
     JAMIE RASMUSSEN,
14
             Defendant/Judgment Debtor,
15
           and
16
     E*TRADE SECURITIES LLC,
17
                             Garnishee.
18
19         A Writ of Continuing Garnishment, directed to Garnishee, E*Trade
20
     Securities LLC, has been duly issued and served upon the Garnishee.
21
     Pursuant to the Writ, Garnishee E*Trade Securities LLC, filed its Answer on
22
23   January 24, 2020, stating that at the time of the service of the Writ,

24   Garnishee had in its possession, custody, or control an Individual Brokerage
25   account, valued at $2,138.86, as of January 23, 2020, in which Ms.
26
     Rasmussen maintains an interest.
27
     //
28


     UNITED STATES’ MOTION TO ISSUE CONTINUING GARNISHEE ORDER                 UNITED STATES ATTORNEY’S OFFICE
                                                                                700 STEWART STREET, SUITE 5220
     (USA v. Jamie Rasmussen & E*Trade Securities LLC, USDC#: 2:18-CR-00087-           SEATTLE, WA 98101
     RAJ-1 / 2:19-MC-00164-RSL) - 1                                                    PHONE: 206-553-7970
             Case 2:19-mc-00164-RSL Document 10 Filed 07/28/20 Page 2 of 3



 1          After notification of the garnishment proceeding was mailed to the
 2
     Garnishee on or about December 26, 2019 and January 6, 2020, and to the
 3
     Defendant/Judgment Debtor Rasmussen on or about December 26, 2019,
 4
     Ms. Rasmussen has not requested a hearing to determine exempt property as
 5
 6   of this date.

 7          IT IS THEREFORE ORDERED as follows:
 8
            That the Garnishee, E*Trade Securities LLC, shall pay to the United
 9
     States District Court for the Western District of Washington, the entire
10
     amount of non-exempt property from any and all accounts in the Garnishee’s
11
12   possession, custody, or control, including, but not limited to, the Individual

13   Brokerage account, in which the Defendant/Judgment Debtor maintains an
14
     interest and meets the requirements to withdraw, or becomes eligible to
15
     withdraw, but such amount shall not exceed the amount necessary to pay Ms.
16
     Rasmussen’s restitution balance in full;
17
18          That such payment(s) shall be applied to Defendant/Judgment Debtor

19   Rasmussen’s outstanding restitution obligation, by the United States District
20
     Court for the Western District of Washington; and
21
            That the payment shall be made out to the United States District Court,
22
     Western District of Washington, referencing Case Nos. 2:18-cr-00087-RAJ-1
23
24   and 2:19-MC-00164-RSL, and to deliver such payment either personally or by

25   First Class Mail to:
26
     //
27
     //
28


      UNITED STATES’ MOTION TO ISSUE CONTINUING GARNISHEE ORDER                 UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
      (USA v. Jamie Rasmussen & E*Trade Securities LLC, USDC#: 2:18-CR-00087-           SEATTLE, WA 98101
      RAJ-1 / 2:19-MC-00164-RSL) - 2                                                    PHONE: 206-553-7970
            Case 2:19-mc-00164-RSL Document 10 Filed 07/28/20 Page 3 of 3



 1                  United States District Court
                    Western District of Washington
 2
                    Attn: Financial Clerk – Lobby Level
 3                  700 Stewart Street
                    Seattle, Washington 98101
 4
 5
           Dated this 28th day of July, 2020.
 6
 7                                  A
                                    ROBERT S. LASNIK
 8                                  United States District Court Judge
 9
10   Presented by:

11
12   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
13   Assistant United States Attorney

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     UNITED STATES’ MOTION TO ISSUE CONTINUING GARNISHEE ORDER                 UNITED STATES ATTORNEY’S OFFICE
                                                                                700 STEWART STREET, SUITE 5220
     (USA v. Jamie Rasmussen & E*Trade Securities LLC, USDC#: 2:18-CR-00087-           SEATTLE, WA 98101
     RAJ-1 / 2:19-MC-00164-RSL) - 3                                                    PHONE: 206-553-7970
